 

Exhibit 10.2

 

 

AMENDED AND RESTATED

2003 INCENTIVE PLAN OF ELECTRONIC DATA SYSTEMS CORPORATION


 

                1.  Plan.  This Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation (the "Plan"), effective as of February 5,
2008, is a further amendment and restatement of the 2003 Incentive Plan of
Electronic Data Systems Corporation which became effective on May 20, 2003 upon
approval by the stockholders of Electronic Data Systems Corporation (the
"Company") on that date.

 

                2.  Objectives.  This Plan is designed to attract and retain
employees of the Company and its Subsidiaries (as hereinafter defined), to
attract and retain qualified directors of the Company, to encourage the sense of
proprietorship of such employees and Directors, and to stimulate the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries.  These objectives are to be accomplished by making Awards
(as hereinafter defined) under this Plan and thereby providing Participants (as
hereinafter defined) with a proprietary interest in the growth and performance
of the Company and its Subsidiaries.

 

                3. Definitions.  As used herein, the terms set forth below shall
have the following respective meanings: 

 

                "Annual Director Award Date" means, for each year, the first
business day of the month next succeeding the date upon which the annual meeting
of stockholders of the Company is held in such year.

 

                "Authorized Officer" means the Chairman of the Board or the
Chief Executive Officer of the Company (or any other senior officer of the
Company to whom either of them shall delegate the authority to execute any Award
Agreement).

 

                "Award" means an Employee Award or a Director Award.

 

                "Award Agreement" means any Employee Award Agreement or Director
Award Agreement.

 

                "Board" means the Board of Directors of the Company.

 

                "Cash Award" means an award denominated in cash.

 

                "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

 

                "Committee" means the Compensation and Benefits Committee of the
Board or such other committee of the Board as is designated by the Board to
administer the Plan. 

 

                "Common Stock" means the Common Stock, par value $.01 per share,
of the Company.

 

                "Director" means an individual serving as a member of the Board.

 

                "Director Award" means the grant of an Award to a Nonemployee
Director, including, but not limited to, the grant of a Director Option or
Director Restricted Stock.

 

                "Director Award Agreement" means a written agreement between the
Company and a Participant who is a Nonemployee Director setting forth the terms,
conditions and limitations applicable to a Director Award.

 

                "Director Options" means Nonqualified Options granted to
Nonemployee Directors pursuant to the applicable terms, conditions and
limitations specified in paragraph 9(a) hereof.

 

                "Director Restricted Stock" means Common Stock granted to
Nonemployee Directors pursuant to the applicable terms, conditions and
limitations specified in paragraph 9(b) hereof.

 

 

1

 

--------------------------------------------------------------------------------

 

                "Disability" means, with respect to a Nonemployee Director, the
inability to perform the duties of a Director for a continuous period of more
than three months by reason of any medically determinable physical or mental
impairment.

 

                "Dividend Equivalents" means, with respect to shares of
Restricted Stock that are to be issued at the end of the Restriction Period, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to stockholders of record during the
Restriction Period on a like number of shares of Common Stock.

 

                "Employee" means an employee of the Company or any of its
Subsidiaries.

 

                "Employee Award" means the grant of any Option, SAR, Stock
Award, Cash Award or Performance Award, whether granted singly, in combination
or in tandem, to a Participant who is an Employee pursuant to such applicable
terms, conditions and limitations as the Committee may establish in order to
fulfill the objectives of the Plan.

 

                "Employee Award Agreement" means a written agreement between the
Company and a Participant who is an Employee setting forth the terms, conditions
and limitations applicable to an Employee Award.

 

                "Employee Award Statement" means a written notice to a
Participant who is an Employee from the Company setting forth the terms,
conditions and limitations applicable to an Employee Award.

 

                "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time.

 

                "Fair Market Value" of a share of Common Stock means, as of a
particular date, (i) if shares of Common Stock are listed on a national
securities exchange, the mean between the highest and lowest sales price per
share of Common Stock on the consolidated transaction reporting system for the
principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported,
(ii) if shares of Common Stock are not so listed but are quoted on the Nasdaq
Stock Market, the mean between the highest and lowest sales price per share of
Common Stock reported by the Nasdaq Stock Market on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported or (iii) if the Common Stock is not so
listed or quoted but are traded in the over‑the‑counter market, the mean between
the closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by the Nasdaq Stock Market, or, if not reported
by the Nasdaq Stock Market, by the National Quotation Bureau Incorporated.

 

                "Incentive Option" means an Option that is intended to comply
with the requirements set forth in Section 422 of the Code.

 

                "Noncompetition Provisions" has the meaning set forth in
paragraph 8(c) hereof.

 

                "Nonemployee Director" has the meaning set forth in
paragraph 4(b) hereof.

 

                "Nonqualified Stock Option" means an Option that is not an
Incentive Option.

 

                "Option" means a right to purchase a specified number of shares
of Common Stock at a specified price.

 

                "Participant" means an Employee or Director to whom an Award has
been made under this Plan.

 

                "Performance Award" means an award made pursuant to this Plan to
a Participant who is an Employee that is subject to the attainment of one or
more Performance Goals.

 

                "Performance Goal" means a standard established by the
Committee, to determine in whole or in part whether a Performance Award shall be
earned.

 

 

2

 

--------------------------------------------------------------------------------

 

 

                "Restricted Stock" means any Common Stock that is restricted or
subject to forfeiture provisions.

 

                "Restriction Period" means a period of time beginning as of the
date upon which an Award of Restricted Stock is made pursuant to this Plan and
ending as of the date upon which the Common Stock subject to such Award is no
longer restricted or subject to forfeiture provisions.

 

                "Rule 16b‑3" means Rule 16b‑3 promulgated under the Exchange
Act, or any successor rule.

 

                "SAR" means a right to receive a payment, in cash or Common
Stock, equal to the excess of the Fair Market Value or other specified valuation
of a specified number of shares of Common Stock on the date the right is
exercised over a specified strike price (in each case, as determined by the
Committee).

 

                "Split‑Off" means the split‑off of the Company from General
Motors Corporation ("GM") on June 7, 1996 pursuant to which each outstanding
share of Class E Common Stock of GM was converted into one share of Common
Stock, and the Company became an independent publicly‑traded corporation.

 

                "Stock Award" means an award in the form of shares of Common
Stock or units denominated in shares of Common Stock.

 

                "Stock Option Exchange Program" means the Stock Option Exchange
Program approved as Proposal 3 at the 2003 Annual Meeting of Shareholders of the
Company.

 

                "Subsidiary" means (i) in the case of  a corporation, any
corporation of which the Company directly or indirectly owns shares representing
more than 50% of the combined voting power of the shares of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the stockholders of such corporation
and (ii) in the case of a partnership or other business entity not organized as
a corporation, any such business entity of which the Company directly or
indirectly owns more than 50% of the voting, capital or profits interests
(whether in the form of partnership interests, membership interests or
otherwise).

 

                4.  Eligibility.

 

                (a)  Employees.  Employees eligible for Employee Awards under
this Plan shall consist of those Employees whose performance or contribution, in
the judgment of the Committee, benefits or will benefit the Company.

 

                (b)  Directors.  Directors eligible for Director Awards under
this Plan are those who are not employees of the Company or any of its
Subsidiaries ("Nonemployee Directors").

 

                5.  Common Stock Available for Awards.  Subject to the
provisions of paragraph 15 hereof, the aggregate number of shares of Common
Stock that may be issued under the Plan for Awards granted wholly or partly in
Common Stock (including rights or options which may be exercised for or settled
in Common Stock) is 66,149,952[1]  (in addition to any shares that are the
subject of Awards outstanding as of May 20, 2003), of which an aggregate of not
more than 317, 338 shares shall be available for Director Awards (in addition to
any shares subject to Director Awards as of May 20, 2003) and the remainder
shall be available for Employee Awards, including Incentive Options (provided,
that no Award of an Incentive Option with respect to such shares shall be made
on or after May 20, 2013]), the date which is 10 years after the Board's
approval of this amended and restated Plan).  The number of shares of Common
Stock that are the subject of any Awards outstanding on or after December 31,
2002 that are forfeited or terminated, expire unexercised, are settled in cash
in lieu of Common Stock or in a manner such that all or some of the shares
covered by the Award are not issued to a Participant or are exchanged for Awards
that do not involve Common Stock, shall again immediately become available for
issuance under Awards hereunder.  The Committee may from time to time adopt and
observe such procedures concerning the counting of shares against the Plan
maximum as it may deem appropriate.  The Board and the appropriate

 




--------------------------------------------------------------------------------

[1] This number will be subject to adjustment from time to time as follows:  (I)
upward as a result of  options forfeited hereunder after 05/20/03 and (II)
downward for those options issued pursuant to other equity plans and eligible
for exchange for options under this plan but subsequently  not exchanged in
connection with the Stock Option Exchange Program.

 

3

 

--------------------------------------------------------------------------------

 

 

officers of the Company shall from time to time take whatever actions are
necessary to file any required documents with governmental authorities, stock
exchanges and transaction reporting systems to ensure that shares of Common
Stock are available for issuance pursuant to Awards.

 

6.             Administration. 

 

                (a)  This Plan shall be administered by the Committee.  The
Board, in its sole discretion may exercise any authority of the Committee under
the Plan in lieu of the Committee's exercise thereof, in which instances
references to the Committee shall refer to the Board.  To the extent required
(i) in order for Employee Awards to be exempt from Section 16 of the Exchange
Act by virtue of the provisions of Rule 16b‑3, the Committee shall be the Board
or shall consist of at least two members of the Board who meet the requirements
of the definition of "non‑employee director" set forth in Rule 16b‑3 promulgated
under the Exchange Act, and (ii) with respect to any Award that is intended to
qualify as "performance‑based compensation" under Section 162(m) of the Code,
the Committee shall consist of two or more directors, each of whom meets the
definition of "outside director" under said Section 162(m).

 

                (b)  Subject to the provisions hereof, the Committee shall have
full and exclusive power and authority to administer this Plan and to take all
actions which are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof.  The Committee shall
also have full and exclusive power to interpret this Plan and to adopt, amend
and rescind such rules, regulations and guidelines for carrying out this Plan as
it may deem necessary or proper, all of which powers shall be exercised in the
best interests of the Company and in keeping with the objectives of this Plan. 
The Committee may, in its discretion, provide for the extension of the
exercisability of an Award, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner (except any change which would
result in the lowering of the grant price without shareholder approval) that is
either (i) not adverse to the Participant to whom such Award was granted or
(ii) consented to by such Participant. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
carry it into effect.  Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned. 

 

                (c)  No member of the Committee or officer of the Company to
whom the Committee has delegated authority in accordance with the provisions of
paragraph 7 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by any officer of the Company
in connection with the performance of any duties under this Plan, except for his
or her own willful misconduct or as expressly provided by statute.

 

                7.  Delegation of Authority.  The Committee may delegate to the
Chief Executive Officer and to other senior officers of the Company its duties
under this Plan pursuant to such conditions or limitations as the Committee may
establish, except that the Committee may not delegate to any person the
authority to grant Awards to, or take other action with respect to, Participants
who at the time of such awards or action are subject to Section 16 of the
Exchange Act or are "covered employees" as defined in Section 162(m) of the
Code.  The Committee cannot, however, delegate its duties when it involves
Participants who are (1) subject to Section 16 of the Exchange Act or (2) now or
may (in the estimation of the Committee) be "covered employees" under Section
162(m) of the Code. 

 

8.  Employee Awards.

 

                (a)  The Committee shall determine the type or types of Employee
Awards to be made under this Plan and shall designate from time to time the
Employees who are to be the recipients of such Awards.  Each Employee Award may
be embodied in an Employee Award Agreement or Employee Award Statement, which
shall contain such terms, conditions and limitations as shall be determined by
the Committee in its sole discretion.    Employee Awards may consist of those
listed in this paragraph 8(a) hereof and may be granted singly, in combination
or in tandem.  Employee Awards may also be made in combination or in tandem
with, in replacement of, or as alternatives to, grants or rights under this Plan
or any other employee plan of the Company or any of its Subsidiaries, including
the plan of any acquired entity; provided that no Option may be issued in
exchange for the cancellation of an Option with a lower exercise price other
than in connection with the Stock Option Exchange Program.   An Employee Award
may provide for the grant or issuance of additional, replacement or alternative
Employee Awards upon the occurrence of specified events, including the exercise
of the original Employee Award granted to a Participant.  All or part of an
Employee Award may be subject to

 

4

 

--------------------------------------------------------------------------------

 

 

conditions established by the Committee, which may include, but are not limited
to, continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance.  Upon
the termination of employment by a Participant who is an Employee, any
unexercised, deferred, unvested or unpaid Employee Awards shall be treated as
set forth in the applicable Employee Award Agreement or Employee Award
Statement.

 

                (i)  Stock Option.  An Employee Award may be in the form of an
Option.  An Option awarded pursuant to this Plan may consist of an Incentive
Option or a Nonqualified Option.  The price at which shares of Common Stock may
be purchased upon the exercise of an Incentive Option shall be not less than the
Fair Market Value of the Common Stock on the date of grant.  The price at which
shares of Common Stock may be purchased upon the exercise of a Nonqualified
Option shall be not less than, but may exceed, the Fair Market Value of the
Common Stock on the date of grant.  Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Options awarded pursuant to
this Plan, including the term of any Options and the date or dates upon which
they become exercisable, shall be determined by the Committee.

 

                (ii)  Stock Appreciation Right.  An Employee Award may be in the
form of an SAR.  The terms, conditions and limitations applicable to any SARs
awarded pursuant to this Plan, including the term of any SARs and the date or
dates upon which they become exercisable, shall be determined by the Committee.

 

                (iii)  Stock Award.  An Employee Award may be in the form of a
Stock Award.  The terms, conditions and limitations applicable to any Stock
Awards granted pursuant to this Plan shall be determined by the Committee.

 

                (iv)  Cash Award.  An Employee Award may be in the form of a
Cash Award.  The terms, conditions and limitations applicable to any Cash Awards
granted pursuant to this Plan shall be determined by the Committee.

 

                (v)  Performance Award.  Without limiting the type or number of 
Employee Awards that may be made under the other provisions of this Plan, an
Employee Award may be in the form of a Performance Award.  A Performance Award
shall be paid, vested or otherwise deliverable solely on account of the
attainment of one or more pre‑established, objective Performance Goals
established by the Committee prior to the earlier to occur of (x) 90 days after
the commencement of the period of service to which the Performance Goal relates
and (y) the elapse of 25% of the period of service (as scheduled in good faith
at the time the goal is established), and in any event while the outcome is
substantially uncertain.  A Performance Goal is objective if a third party
having knowledge of the relevant facts could determine whether the goal is met.
A Performance Goal may be based on one or more of business criteria that apply
to the individual, one or more business units of the Company, or the Company as
a whole, and may include one or more of the following criteria: revenue, net
income, Common Stock price, stockholder return, stockholder value, economic
value, earnings per share, market performance, return on assets, return on
equity, earnings, operating profits, cash flow, working capital, costs, new
business contract values, and/or such other financial, accounting or
quantitative metric determined by the Committee.  A Performance Goal may, but
need not be, based upon a change or an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo, limiting economic losses, or a relative comparison of performance to
the performance of a peer group or other external or internal measure 
(measured, in each case, by reference to specific business criteria).  A
Performance Goal may include or exclude items to measure specific objectives,
including, without limitation, extraordinary or other non‑recurring items,
acquisitions and divestitures, internal restructuring and reorganizations,
accounting charges and effects of accounting changes.  In interpreting Plan
provisions applicable to Performance Goals and Performance Awards applicable to
Awards to Employees who are "covered employees" under Section 162(m) of the
Code, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulations Section 1.162‑27(e)(2)(i),
and the Committee in establishing such goals and interpreting the Plan shall be
guided by such provisions.  Prior to the payment of any compensation based on
the achievement of Performance Goals to any such "covered employee", the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied.  In the case of Employees
who are or

 

5

 

--------------------------------------------------------------------------------

 

 

may be "covered employees" under Section 162(m) of the Code (in the estimation
of the Committee), the Committee has no discretion to increase the amount of a
Performance Award that is payable, vested, or otherwise deliverable under this
paragraph. Notwithstanding anything herein to the contrary, in the case of an
Employee who is not a "covered employee" under Section 162(m) of the Code, a
Performance Award that is payable, vested or otherwise deliverable under this
paragraph may be increased or decreased depending on such Employee's
satisfaction of one or more objective or non-objective individual goals
established from time to time by the Company's management.  .Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Performance Awards made pursuant to this Plan shall be determined by the
Committee.

 

(b)  Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

 

                (i)  No Participant may be granted, during any calendar year
period, Employee Awards consisting of Options or SARs that are exercisable for
more than 2,000,000 shares of Common Stock, subject to adjustment pursuant to
the provisions of paragraph 15 hereof;

 

                (ii)  No Participant may be granted, during any calendar period,
Employee Awards consisting of shares of Common Stock or units denominated in
such shares (other than any Employee Awards consisting of Options or SARs)
covering or relating to more than 500,000 shares of Common Stock, subject to
adjustment pursuant to the provisions of paragraph 15 hereof (the limitation set
forth in this clause (ii), together with the limitation set forth in clause (i)
above, being hereinafter collectively referred to as the "Stock Based Awards
Limitations"); and

 

                (iii)  No Participant may be paid under any Employee Awards
consisting of Cash Awards or any other form permitted under this Plan (other
than Employee Awards consisting of Options or SARs or otherwise consisting of
shares of Common Stock or units denominated in such shares) in respect of any
calendar‑year period an amount in excess of $6,000,000.

 

                (c)  Prior to the Split‑Off, certain awards consisting of shares
of GM Class E Common Stock or units denominated in such shares (the "Existing
Stock Awards") had been made to Employees under the Plan as in effect from time
to time prior to the Split‑Off.  As of the Split‑Off, each Existing Stock Award
was adjusted so that such award consisted of or related to a number of shares of
Common Stock equal to the number of shares of GM Class E Common Stock that were
the subject of such Existing Stock Award immediately prior to such date, without
any alteration or enlargement of the rights of the holders thereof. 
Notwithstanding anything to the contrary contained in this Plan, all Existing
Stock Awards that were subject to the restrictions and other provisions relating
to competition by participants and related matters set forth in Section 10 of
the Plan as in effect immediately prior to the Split‑Off (the "Noncompetition
Provisions") continue to be subject to the Noncompetition Provisions, as fully
and to the same extent as if such Section 10 were set forth herein in its
entirety.  Awards made after the Split‑Off shall be subject to such restrictions
and other provisions relating to competition or other conduct detrimental to the
Company as determined by the Committee.

 

                9.  Director Awards.  Each Nonemployee Director of the Company
may be granted Director Awards in accordance with this paragraph 9 and subject
to the applicable terms, conditions and limitations set forth in this Plan and
the applicable Director Award Agreement.  Notwithstanding anything to the
contrary contained herein, Director Awards shall not be made in any year in
which a sufficient number of shares of Common Stock are not available to make
such Awards under this Plan.

 

(a)  Director Options  A Nonemployee Director may make an annual election to
receive, in lieu of all or any portion of the Director's fees he or she would
otherwise be entitled to receive in cash during the next year (including both
annual retainer and meeting fees), Director Options that provide for the
purchase of a number of shares of Common Stock (rounded up to the nearest whole
number) equal to the product of (x) three times (y) a fraction the numerator of
which is equal to the dollar amount of fees the Nonemployee Director elects to
forego in the next year in exchange for Director Options and the denominator of
which is equal to the Fair Market Value of the Common Stock on the effective
date of the election.  Notwithstanding the foregoing, a Nonemployee Director may
not elect to receive Director Options in lieu of all or any portion of the
Director's fees he or she would otherwise be entitled to receive in cash in
respect of any compensation period commencing on or after the Company's 2005
Annual Meeting of

 

 

6

 

--------------------------------------------------------------------------------

 

 

Shareholders. Each annual election made by a Nonemployee Director pursuant to
this paragraph 9(a) (i) shall take the form of a written document signed by such
Nonemployee Director and filed with the Secretary of the Company, (ii) shall
designate the dollar amount of the fees the Nonemployee Director elects to
forego in the next year in exchange for Director Options and (iii) to the extent
provided by the Committee in order to ensure that the Award of the Director
Options is exempt from Section 16 by virtue of Rule 16b‑3, shall be irrevocable
and shall be made prior to the date as of which such Award of Director Options
is to be effective.  An Award of Director Options at the election of a
Nonemployee Director shall be effective on the next Annual Director Award Date.
 Each Director Option shall have a term of ten years from the date of grant,
notwithstanding any earlier termination of the status of the holder as a
Nonemployee Director.  The purchase price of each share of Common Stock subject
to a Director Option shall be equal to the Fair Market Value of the Common Stock
on the date of grant.  All Director Options shall vest and become exercisable in
increments of one‑third of the total number of shares of Common Stock that are
subject thereto (rounded up to the nearest whole number) on the first and second
anniversaries of the date of grant and of all remaining shares of Common Stock
that are subject thereto on the third anniversary of the date of grant.  Any
Award of Director Options shall be embodied in a Director Award Agreement, which
shall contain the terms, conditions and limitations set forth above and shall be
signed by the Participant to whom the Director Options are granted and by an
Authorized Officer for and on behalf of the Company. 

 

                (b)  Director Restricted Stock  A Nonemployee Director may make
an annual election to receive, in lieu of all or any portion of the Director's
fees he or she would otherwise be entitled to receive in cash during the next
year (including both annual retainer and meeting fees), a number of shares of
Director Restricted Stock (rounded up to the nearest whole number) having a Fair
Market Value equal to 110% of a fraction the numerator of which is equal to the
dollar amount of fees the Nonemployee Director elects to forego in the next year
in exchange for Director Restricted Stock and the denominator of which is equal
to the Fair Market Value of the Common Stock on the effective date of the
election.  Each annual election made by a Nonemployee Director pursuant to this
paragraph 9(b) (i) shall take the form of a written document signed by such
Nonemployee Director and filed with the Secretary of the Company, (ii) shall
designate the dollar amount of the fees the Nonemployee Director elects to
forego in the next year in exchange for Director Restricted Stock and (iii) to
the extent provided by the Committee in order to ensure that the Award of the
Director Restricted Stock is exempt from Section 16 by virtue of Rule 16b‑3,
shall be irrevocable and shall be made prior to the date as of which such Award
of Director Restricted Stock is to be effective. Shares of Director Restricted
Stock awarded to a Nonemployee Director (a) shall vest in increments of
one‑third of the total number of shares of Director Restricted Stock (rounded up
to the nearest whole number) that are the subject of such Award on the first and
second anniversaries of the date of grant and all remaining shares of Director
Restricted Stock that are the subject of such Award on the third anniversary of
the date of grant and (b) shall fully vest (to the extent not previously vested
pursuant to clause (a) above) upon a failure to reelect the Nonemployee Director
as Director, or the resignation of the Director at the request of a majority of
the other Directors.  An Award of Director Restricted Stock at the election of a
Nonemployee Director shall be effective on the next Annual Director Award Date.
Any Award of Director Restricted Stock shall be embodied in a Director Award
Agreement, which shall contain the terms, conditions and limitations set forth
above and shall be signed by the Participant to whom the Director Restricted
Stock is granted and by an Authorized Officer for and on behalf of the Company.

 

                (c)  Forfeiture of Director Options and Director Restricted
Stock.  In the event a Nonemployee Director's service as a director ends for any
reason (except death or Disability) prior to completing at least twenty-four
(24) months of service as a director, the Nonemployee Director will be entitled
to retain only a pro-rata portion of the Director Options and/or Director
Restricted Stock awarded in respect of the Board of Directors compensation year
in which such service as a director ended, based on the number of full months
such Nonemployee Director served during such Board of Directors compensation
year divided by twelve (12) months (or if the Nonemployee Director's service
began after the commencement of such Board of Directors compensation year, the
number of full months between such commencement date and the end of such Board
of Directors compensation year), with the pro-rated amount to be fully vested
and the remainder forfeited.  In the event a Nonemployee Director's service as a
director ends for any reason after the completion of at least twenty-four (24)
months of service as a director, or ends as a result of death or Disability at
any time regardless of the length of the Nonemployee Director's service, all
unvested Director Options and Director Restricted Stock shall immediately vest.

 

 

7

 

--------------------------------------------------------------------------------

 




10.          Payment of Awards.

 

                (a)  General.  Payment of Employee Awards may be made in the
form of cash or Common Stock, or a combination thereof, and may include such
restrictions as the Committee shall determine, including, in the case of Common
Stock, restrictions on transfer and forfeiture provisions.  If payment of an
Employee Award is made in the form of Restricted Stock, the Employee Award
Agreement or Employee Award Statement relating to such shares shall specify
whether they are to be issued at the beginning or end of the Restriction
Period.  In the event that shares of Restricted Stock are to be issued at the
beginning of the Restriction Period, the certificates evidencing such shares (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto.  In the event that shares of Restricted Stock are to be
issued at the end of the Restricted Period, the right to receive such shares
shall be evidenced by book entry registration or in such other manner as the
Committee may determine.

 

                (b)  Dividends and Interest.  Rights to dividends or Dividend
Equivalents may be extended to and made part of any Employee Award consisting of
shares of Common Stock or units denominated in shares of Common Stock, subject
to such terms, conditions and restrictions as the Committee may establish.  The
Committee may also establish rules and procedures for the crediting of interest
on deferred cash payments and Dividend Equivalents for Employee Awards
consisting of shares of Common Stock or units denominated in shares of Common
Stock.

 

                (c)  Substitution of Awards.  At the discretion of the
Committee, a Participant who is an Employee may be offered an election to
substitute an Employee Award for another Employee Award or Employee Awards of
the same or different type.

 

                11.  Stock Option Exercise.  The price at which shares of Common
Stock may be purchased under an Option shall be paid in full at the time of
exercise in cash or, if elected by the optionee, the optionee may purchase such
shares by means of tendering Common Stock or surrendering another Award,
including Restricted Stock or Director Restricted Stock, valued at Fair Market
Value on the date of exercise, or any combination thereof.  The Committee shall
determine acceptable methods for Participants who are Employees to tender Common
Stock (including by attestation of ownership) or other Employee Awards; provided
that any Common Stock that is or was the subject of an Employee Award may be so
tendered only if it has been held by the Participant for six months.  The
Committee may provide for procedures to permit the exercise or purchase of such
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Employee Award.  Unless otherwise provided in the
applicable Award Agreement or Employee Award Statement, in the event shares of
Restricted Stock are tendered as consideration for the exercise of an Option, a
number of the shares issued upon the exercise of the Option, equal to the number
of shares of Restricted Stock or Director Restricted Stock used as consideration
therefore, shall be subject to the same restrictions as the Restricted Stock or
Director Restricted Stock so submitted as well as any additional restrictions
that may be imposed by the Committee.

 

                12.  Tax Withholding.  The Company shall have the right to
deduct applicable taxes from any Employee Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
or if later, the date of income recognition, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes.  The
Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the
Employee Award with respect to which withholding is required.  If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made. 
The Committee may provide for loans, on either a short term or demand basis,
from the Company to a Participant who is an Employee to permit the payment of
taxes required by law.  Any income or compensation arising out of the grant,
vesting or exercise of an Employee Award shall not be taken into account in
determining overtime, bonus, life insurance, pension or such other benefits
except as provided in the relevant plan or policy covering such compensation or
benefits or as otherwise required by law.

 

                13.  Amendment, Modification, Suspension or Termination.  The
Board may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that no amendment or alteration that would adversely
affect the rights of any Participant under any Award previously granted to such
Participant shall be made without the consent of such Participant.

 

8

 

--------------------------------------------------------------------------------

 

 

                14.  Assignability.  Except as provided below, no Award or any
other benefit under this Plan shall be assignable or otherwise transferable
except by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder. 
Notwithstanding the foregoing, the Committee may, in its discretion, authorize
all or a portion of the Nonqualified Stock Options granted to a Participant to
be transferable to:

 

 

(a)

the spouse, same-sex domestic partner, parents, children, stepchildren,
grandchildren or legal dependents of the Participant ("Immediate Family
Members");

 

 

(b)

a trust or trusts solely for the benefit of the Participant and/or such
Immediate Family Members, or;

 

 

(c)

a partnership in which the only partners are the Participant, such Immediate
Family Members and/or a trust or trusts solely for the benefit of the
Participant and/or such Immediate Family Members, provided that:

 

 

 

(i) 

there may be no consideration for any such transfer;

 

 

 

(ii)

the Employee Award Agreement or Employee Award Statement pursuant to which such
Options are granted expressly provides for transferability in a manner
consistent with this paragraph 14; and

 

 

 

(iii) 

subsequent transfers of transferred Options shall be prohibited except those to
the Participant or individuals or entities described in clauses (a), (b) or (c)
above, or by the laws of descent or distribution.

                                 

Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, including
but not limited to, (i) restrictions or other provisions relating to competition
or other conduct detrimental to the Company, and (ii) the obligation of the
Participant for payment of taxes with respect to the exercise of such Options
and the rights of the Company to withhold such taxes from the Participant or to
otherwise require the Participant to satisfy all obligations for the withholding
of such taxes as contemplated by paragraph 12 above.  The provisions relating to
the period of exercisability and expiration of the Option shall continue to be
applied with respect to the original Participant, and the Options shall be
exercisable by the transferee only to the extent, and for the periods, set forth
in the Employee Award Agreement or Employee Award Statement.

 

The Committee may prescribe and include in applicable Award Agreements or
Employee Award Statements other restrictions on transfer.  Any attempted
assignment of an Award or any other benefit under this Plan in violation of this
paragraph 14 shall be null and void.

 

                15.          Adjustments.

 

                (a)  The existence of outstanding Awards shall not affect in any
manner the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the capital stock of the Company or its business or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the Common Stock) or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding of any kind, whether or not of a character
similar to that of the acts or proceedings enumerated above.

 

                (b)  In the event of any subdivision or consolidation of
outstanding shares of Common Stock, declaration of a dividend payable in shares
of Common Stock or other stock split, then (i) the number of shares of Common
Stock reserved under this Plan, (ii) the number of shares of Common Stock
covered by outstanding Awards in the form of Common Stock or units denominated
in 

 

 

9

 

--------------------------------------------------------------------------------

 

 

Common Stock, (iii) the exercise or other price in respect of such Awards,
(iv) the appropriate Fair Market Value and other price determinations for such
Awards, (v) the number of shares of Common Stock covered by Director Options 
granted  pursuant to paragraph 9(a) hereof, (vi) the number of shares of
Director Restricted Stock granted pursuant to paragraph 9(b) hereof and
(vii) the Stock Based Awards Limitations shall each be proportionately adjusted
by the Board to reflect such transaction.  In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Common Stock or any distribution
to holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Board or Committee shall
make appropriate adjustments to (i) the number of shares of Common Stock covered
by Awards in the form of Common Stock or units denominated in Common Stock,
(ii) the exercise or other price in respect of such Awards, (iii) the
appropriate Fair Market Value and other price determinations for such Awards,
(iv) the number of shares of Common Stock covered by Director Options granted
pursuant to paragraph 9(a) hereof, (v) the number of shares of Director
Restricted Stock  granted pursuant to paragraph 9(b) hereof and (vi) the Stock
Based Awards Limitations to give effect to such transaction shall each be
proportionately adjusted by the Board to reflect such transaction; provided that
such adjustments shall only be such as are necessary to maintain the
proportionate interest of the holders of the Awards and preserve, without
exceeding, the value of such Awards.  In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume Awards by means of
substitution of new Awards, as appropriate, for previously issued Awards or an
assumption of previously issued Awards as part of such adjustment.

 

                16.  Restrictions.   No Common Stock or other form of payment
shall be issued with respect to any Award unless the Company shall be satisfied
based on the advice of its counsel that such issuance will be in compliance with
applicable federal and state and non-U.S. securities laws.  It is the intent of
the Company that this Plan comply with Rule 16b‑3 with respect to persons
subject to Section 16 of the Exchange Act unless otherwise provided herein or in
an Award Agreement or Employee Award Statement, that any ambiguities or
inconsistencies in the construction of this Plan be interpreted to give effect
to such intention, and that if any provision of this Plan is found not to be in
compliance with Rule 16b‑3, such provision shall be null and void to the extent
required to permit this Plan to comply with Rule 16b‑3.  Certificates evidencing
shares of Common Stock certificates delivered under this Plan (to the extent
that such shares are so evidenced) may be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or transaction reporting system upon which the Common
Stock is then listed or to which it is admitted for quotation and any applicable
federal or state and non-U.S. securities laws.  The Committee may cause a legend
or legends to be placed upon such certificates (if any) to make appropriate
reference to such restrictions.

 

                17.  Unfunded Plan.  Insofar as it provides for Awards of cash,
Common Stock or rights thereto, this Plan shall be unfunded.  Although
bookkeeping accounts may be established with respect to Participants who are
entitled to cash, Common Stock or rights thereto under this Plan, any such
accounts shall be used merely as a bookkeeping convenience.  The Company shall
not be required to segregate any assets that may at any time be represented by
cash, Common Stock or rights thereto, nor shall this Plan be construed as
providing for such segregation, nor shall the Company, the Board or the
Committee be deemed to be a trustee of any cash, Common Stock or rights thereto
to be granted under this Plan.  Any liability or obligation of the Company to
any Participant with respect to an Award of cash, Common Stock or rights thereto
under this Plan shall be based solely upon any contractual obligations that may
be created by this Plan, Award Agreement or any Employee Award Statement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  Neither the Company
nor the Board or the Committee shall be required to give any security or bond
for the performance of any obligation that may be created by this Plan.

 

                18.  Governing Law.  This Plan and all determinations made and
actions taken pursuant hereto, to the extent not otherwise governed by mandatory
provisions of the Code or the securities laws of the United States, shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

 

10